4/9/2018        Case: 1:19-cv-05022 DocumentTrademark
                                             #: 20-2Electronic
                                                      Filed: Search
                                                               02/20/20
                                                                    SystemPage
                                                                           (TESS)1 of 6 PageID #:182

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Apr 9 03:31:02 EDT 2018



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                         ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark             ROOR
 Goods and             IC 034. US 002 008 009 017. G & S: SMOKER'S ARTICLES, NAMELY, GLASS PIPES, BONGS, WATER
 Services              PIPES, WATER PIPES OF GLASS. FIRST USE: 19961010. FIRST USE IN COMMERCE: 19961010
 Mark Drawing
                       (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Trademark
 Search Facility       LETS-2 ROOR Two letters or combinations of multiples of two letters
 Classification        SHAPES-OVALS Oval figures or designs including incomplete ovals and one or more ovals
 Code
 Serial Number         77653139
 Filing Date           January 21, 2009
 Current Basis         1A
 Original Filing
                       1A;44E
 Basis
 Published for
                       June 16, 2009
 Opposition
 Registration
                       3675839
 Number
 Registration Date     September 1, 2009
 Owner                 (REGISTRANT) BIRZLE, MARTIN INDIVIDUAL FED REP GERMANY AM ROSENGARTEN 3
                       FRANKENTHAL FED REP GERMANY 67227

                       (LAST LISTED OWNER) ROOR INTERNATIONAL BV BESLOTEN VENNOOTSCHAP (B.V.)
                       NETHERLANDS SINT NICOLAASSTRAAT 19 1012 NJ AMSTERDAM NETHERLANDS
 Assignment
                       ASSIGNMENT RECORDED
 Recorded
 Attorney of
                       STEWART J BELLUS
 Record
 Prior
                       2235638;2307176
 Registrations
 Description of        Color is not claimed as a feature of the mark. The mark consists of the term "ROOR" in stylized font with the
http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:ux7e2w.2.1                                                                    1/2
4/9/2018        Case: 1:19-cv-05022 DocumentTrademark
                                             #: 20-2Electronic
                                                      Filed: Search
                                                               02/20/20
                                                                    SystemPage
                                                                           (TESS)2 of 6 PageID #:183

 Mark                  last "R" facing backwards.
 Type of Mark          TRADEMARK
 Register              PRINCIPAL
 Affidavit Text        SECT 15. SECT 8 (6-YR).
 Live/Dead
                       LIVE
 Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:ux7e2w.2.1                                         2/2
4/9/2018        Case: 1:19-cv-05022 DocumentTrademark
                                             #: 20-2Electronic
                                                      Filed: Search
                                                               02/20/20
                                                                    SystemPage
                                                                           (TESS)3 of 6 PageID #:184

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Apr 9 03:31:02 EDT 2018



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                         ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark       ROOR
 Goods and       IC 025. US 022 039. G & S: CLOTHING, NAMELY, SHIRTS, PANTS, JACKETS, SWEATERS, SOCKS, HATS,
 Services        CAPS AND FOOTWEAR

                 IC 034. US 002 008 009 017. G & S: SMOKER'S ARTICLES, NAMELY, CIGARETTES, CIGARS, TOBACCO
                 POUCHES, HUMIDORS, TOBACCO SPITTOONS, CHEWING TOBACCO, SMOKING TOBACCO AND
                 MATCHES
 Mark
 Drawing         (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
                 75514874
 Number
 Filing Date     July 7, 1998
 Current
                 44E
 Basis
 Original
                 1B;44D
 Filing Basis
 Published
 for             October 19, 1999
 Opposition
 Registration
                 2307176
 Number
 Registration
                 January 11, 2000
 Date
 Owner           (REGISTRANT) BIRZLE, MARTIN INDIVIDUAL FED REP GERMANY Am Rosengarten 3 67227 Frankenthal FED
                 REP GERMANY

                 (LAST LISTED OWNER) ROOR INTERNATIONAL BV BESLOTEN VENNOOTSCHAP (B.V.) NETHERLANDS
                 SINT NICOLAASSTRAAT 19 1012 NJ AMSTERDAM NETHERLANDS
 Assignment
             ASSIGNMENT RECORDED
 Recorded
 Attorney of STEWART J BELLUS
http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:ux7e2w.3.1                                                 1/2
4/9/2018         Case: 1:19-cv-05022 DocumentTrademark
                                              #: 20-2Electronic
                                                       Filed: Search
                                                                02/20/20
                                                                     SystemPage
                                                                            (TESS)4 of 6 PageID #:185

 Record
 Priority Date   March 20, 1998
 Type of
                 TRADEMARK
 Mark
 Register        PRINCIPAL
 Affidavit
                 SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20091106.
 Text
 Renewal         1ST RENEWAL 20091106
 Live/Dead
                 LIVE
 Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:ux7e2w.3.1                                         2/2
4/9/2018        Case: 1:19-cv-05022 DocumentTrademark
                                             #: 20-2Electronic
                                                      Filed: Search
                                                               02/20/20
                                                                    SystemPage
                                                                           (TESS)5 of 6 PageID #:186

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Mon Apr 9 03:31:02 EDT 2018



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                         ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark ROOR
 Goods and IC 021. US 002 013 023 029 030 033 040 050. G & S: glass bowls; glass boxes; [ lamp glass brushes; busts,
 Services     figures, figurines, sculptures, statuettes and statues made of crystal, china, earthenware, glass, porcelain and terra
              cotta; ] glass casters; [ glass fabrics for industrial use; glass fibers for reinforcing plastics and non-textile purposes;
              enameled, ground plate, opal, opaline, polished plate, pressed, smoothed plate, speckled, spun, stained, stamped,
              and unwrought glass; ] glass beverageware and bowls; [ containers for household use, namely, glass bulbs; glass
              etched by acid; plate glass for cars; glass for signal lights and headlights on vehicles; unfinished glass for vehicle
              windows; glass mosaics not for buildings; ] glass rods, stoppers, [ threads for non-textile purposes and yarns; ]
              glass tubes not for scientific purposes [ ; glass wool not for insulation; jars for jams and jellies made of earthenware,
              glass and porcelain; glass knobs; glass mugs and pans; ornaments made of china, crystal, glass, porcelain and
              terra cotta, not for Christmas trees; stained glass decorations and figurines ]
 Mark
 Drawing      (5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM
 Code
 Serial
              75241572
 Number
 Filing Date February 13, 1997
 Current
              44E
 Basis
 Original
              1B;44E
 Filing Basis
 Published
 for          January 5, 1999
 Opposition
 Registration
              2235638
 Number
 Registration
              March 30, 1999
 Date
 Owner        (REGISTRANT) BIRZLE, MARTIN INDIVIDUAL FED REP GERMANY Am Rosengarten 3 67227 Frankenthal FED
              REP GERMANY



http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:ux7e2w.4.1                                                                    1/2
4/9/2018        Case: 1:19-cv-05022 DocumentTrademark
                                             #: 20-2Electronic
                                                      Filed: Search
                                                               02/20/20
                                                                    SystemPage
                                                                           (TESS)6 of 6 PageID #:187

                 (LAST LISTED OWNER) ROOR INTERNATIONAL BV BESLOTEN VENNOOTSCHAP (B.V.) NETHERLANDS
                 SINT NICOLAASSTRAAT 19 1012 NJ AMSTERDAM NETHERLANDS
 Assignment
                 ASSIGNMENT RECORDED
 Recorded
 Attorney of
                 STEWART J. BELLUS
 Record
 Type of
                 TRADEMARK
 Mark
 Register        PRINCIPAL
 Affidavit
                 SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20090317.
 Text
 Renewal         1ST RENEWAL 20090317
 Live/Dead
                 LIVE
 Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:ux7e2w.4.1                                         2/2
